Citation Nr: 1114431	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran is diagnosed with bilateral hearing loss that is etiologically related to his period of active service.

2. The Veteran is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2. Recurrent tinnitus was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts entitlement to service connection for bilateral hearing loss and recurrent tinnitus as due to in-service acoustic trauma.  Initially, the Board observes the RO has conceded in-service acoustic trauma based upon the Veteran's service with an infantry division; the Board concurs.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Initially, the Board observes the report of an October 2007 VA audiological examination indicates the Veteran currently suffers from recurrent tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records are absent findings or complaints of either hearing loss or tinnitus.  Post-service evidence includes the report of an October 2007 VA examination.  Following a review of the Veteran's pertinent medical history, as well as an audiological examination, the VA examiner opined that the Veteran's current bilateral hearing loss and recurrent tinnitus are less likely as not etiologically related to his active service.  In this regard, the VA examiner based this negative opinion on the normal hearing thresholds at service separation as well as verbal history provided by the Veteran.  The VA examiner further noted that the most likely etiologies of the Veteran's hearing loss and tinnitus are post-service occurrences such as aging, diabetes and heredity.  

Significantly, the Veteran provided a statement from B.W., a private audiologist.  In the undated opinion, B.W. noted that sensorineural hearing loss occurs when sensory cells and/or neural transmitting cells are damaged by acoustic trauma.  B.W. further noted that excessively loud noise exposure, such as that experienced by the Veteran in service, can permanently damage sensory hair cells.  Finally, B.W. noted that it may take several years for these hair cells to die and lead to permanent hearing loss.  Based the Veteran's reported history of in-service acoustic trauma and an audiological evaluation, B.W. opined that, while there are other factors that could contribute to the Veteran's hearing impairment, the facts surrounding his previous excessive noise exposure and tinnitus should be factored in.

In considering B.W.'s positive etiological opinion, the Board is mindful that it must accept a competent medical opinion as probative evidence if the opinion is supported by the evidence of record, even if it is based solely on a Veteran's reported history and not a review of the claims file.  See generally Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008).  Furthermore, while B.W. does explicitly provide an etiological opinion, the Board finds it reasonable to interpret his statement as indication the Veteran's in-service acoustic trauma, which the Board has previously conceded, is at least partially responsible for his current hearing loss and tinnitus.

The Board also acknowledges that the October 2007 VA examiner found the Veteran's hearing loss and tinnitus are not as likely as not due to his active service.  However, the VA examiner based this negative opinion primarily on the "normal" audiometric findings recorded on the Veteran's separation examination.  However, the Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service ...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Furthermore, the statement by B.W. provides an explanation as to why hearing loss may develop years after initial acoustic trauma.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, even though the VA examiner provided a negative etiological opinion, based on the normal audiometric findings recorded at separation from service, given the opinion from B.W., the evidence is at least is equipoise that the Veteran's current bilateral hearing loss and recurrent tinnitus are etiologically related to his active service.

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and recurrent tinnitus is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for recurrent tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


